NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                           is not citable as precedent.

     United States Court of Appeals for the Federal Circuit


                                         05-3006

                                  CHRISTINE HOUSE,

                                                            Petitioner,

                                             v.

                      OFFICE OF PERSONNEL MANAGEMENT,

                                                            Respondent.

                           ___________________________

                           DECIDED: June 14, 2005
                           ___________________________


Before RADER, SCHALL, and LINN, Circuit Judges.

RADER, Circuit Judge.

      The Merit Systems Protection Board affirmed the Office of Personnel

Management's (OPM’s) denial of Ms. Christine House’s application for disability

retirement under the Civil Service Retirement System (CSRS). House v. Office of

Personnel Mgmt., No. CH-831E-03-0774-I-1 (Nov. 3, 2003).            OPM denied Ms.

House's application because she did not show that her medical condition disabled her

from performing useful and efficient service for the United States Postal Service.

Because this court finds no error with the Board's decision under the limited scope of

review available in this case, this court affirms.
                                    BACKGROUND

     Ms. House had worked as a letter carrier in Cleveland since 1980.               On

August 14, 2002, she applied to OPM for CSRS disability retirement. Ms. House

claimed that her disability, which was based on degenerated and herniated discs,

arose on July 2, 2001. Ms. House also claimed that this disability prevented her from

lifting more than fifteen pounds.

     After OPM denied Ms. House's application and request for reconsideration, she

appealed to the Board. In her appeal, Ms. House expanded her claim to describe her

disability as “psychological with a physical overlay,” and asserted that it was “this

mental disability” that qualified her for disability retirement. Ms. House also submitted

to the Board doctors’ letters which stated that she had suffered from post-traumatic

stress disorder “for many years,” and from depression from April 2001.              The

administrative judge reviewed the medical evidence and determined that the evidence

did not show that Ms. House's condition was disabling before her retirement in August

2001. The Board did not consider Ms. House’s expanded claim for disability related

to mental problems, because mental illness was not mentioned in the application

which was the subject of her appeal to the Board. Ms. House timely appealed to this

court.

                                     DISCUSSION

     This court reviews Board decisions to ensure they are not "(1) arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law; (2)

obtained without procedures required by law, rule, or regulation having been followed;

or (3) unsupported by substantial evidence." 5 U.S.C. § 7703(c) (1998). With respect




05-3006                                    2
to disability cases in particular, "the decisions of [OPM] concerning [questions of

disability and dependency arising under this chapter] are final and conclusive and are

not subject to review." 5 U.S.C. § 8347(c) (2001). Hence, this court may not review

the factual underpinnings of physical disability determinations, but may consider

whether there has been a "substantial departure from important procedural rights, a

misconstruction of the governing legislation, or some like error going to the heart of

the administrative determination." Lindahl v. Office of Personnel Mgmt., 470 U.S.

768, 791 (1985).

     Ms. House has not alleged, nor can this court find, any misconstruction by the

Board of the governing legislation. Rather, Ms. House argues that the Board should

have considered the evidence of mental illness because, even though it was not

submitted to OPM, it was “coupled” with the physical disability.      The Board may

consider evidence that was not submitted to OPM, so long as it is related to a medical

condition on which the appellant based her application to OPM. Rozar v. Office of

Personnel Mgmt., 61 M.S.P.R. 136, 140 (1994).          However, the Board may not

consider evidence relating to a totally different or additional medical condition that

was never the subject of that application. Id.

     In Ms. House’s original application to OPM, where she was asked to “[f]ully

describe your disease(s),” Ms. House mentioned only the physical problem of disc

herniation, as well as back surgery and persistent pain.      Where she was asked to

“[d]escribe how your disease(s) . . . interferes with performance of your duties” she

answered by listing only the physical disabilities of a limit on weight she could lift, as

well as limits on bending, twisting, standing, and walking. The evidence she submitted




05-3006                                    3
 to document this disability consisted only of the medical history of her back problems,

 dating back to 1991, including an MRI report verifying disc injury. The evidence Ms.

 House subsequently submitted concerning mental disability consisted of a physician’s

 form testifying to depression and anxiety arising in 2001.        She also submitted a

 psychologist’s letter stating that she exhibited symptoms of post-traumatic stress

 disorder, which were exacerbated by the death of her husband in 2001. Referring to

 “harsh treatment” from her supervisor, the psychologist concluded that Ms. House was

 not “mentally and emotionally capable of effectively meeting the demands of the

 situation she found herself in with her supervisor.”

      None of the evidence Ms. House presented, either in her original application or in

her appeal to the Board, relates any mental disability to the physical limitations she

averred. The mental disability, on this record, can therefore only be considered to be

“totally different or additional” and not the basis for Ms. House’s original application.

Because this court may not review the factual underpinnings of the Board's physical

disability determinations, and appellant has not shown that mental instability was related

to the condition on which she based her original application to OPM, this court affirms

the Board's decision.




05-3006                                      4